Exhibit 10.04

EXELIS INC.

2011 OMNIBUS INCENTIVE PLAN

AS AMENDED AND RESTATED

TSR AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”), effective as of the      day of             ,
        , by and between Exelis Inc. (the “Company”) and «First_Name»
«Last_Name» (the “Participant”), WITNESSETH:

WHEREAS, the Participant is now employed by the Company as an employee, and in
recognition of the Participant’s valued services, the Company, through the
Compensation and Personnel Committee of its Board of Directors (the
“Committee”), desires to provide an opportunity for the Participant to receive a
performance-based long-term incentive award, pursuant to the provisions of the
Company’s 2011 Omnibus Incentive Plan as Amended and Restated (the “Plan”).

NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:

 

1. Grant of Target Award and Performance Period. In accordance with, and subject
to, the terms and conditions of the Plan and this Agreement, the Company hereby
grants to the Participant a target Award of $             (the “Target Award”)
for the                  Performance Period commencing January 1, 20     and
ending December 31, 20    . Payment of the Award is dependent upon the
achievement during the Performance Period of certain performance goals more
fully described in Section 2 of this Agreement.

 

2. Terms and Conditions. It is understood and agreed that this Award is subject
to the following terms and conditions:

 

  (a) Determination of TSR Award Payout.

(i) The amount of the TSR Award Payout, if any, for the Performance Period shall
be determined in accordance with the following formula:

TSR Award Payout = Payout Factor X Target Award

The “Payout Factor” is based on the Company’s total shareholder return (defined
and measured in accordance with paragraph (ii) below, the “TSR”) for the
Performance Period relative to the TSR for each company in the S&P 1500
Aerospace/Defense Index, determined in accordance with the following Table:

 

If Company’s TSR rank against the

S&P 1500 Aerospace/Defense Index is

  

Payout Factor

            (% of Target Award)             

less than the 25th percentile    0% at the 25th percentile    50% at the 50th
percentile    100% at the 75th percentile    200% Actual results between the
25th percentile and the 75th percentile numbers shown above are interpolated.



--------------------------------------------------------------------------------

(ii) TSR is the percentage change in value of a shareholder’s investment from
the beginning to the end of the performance period, assuming reinvestment of
dividends and any other shareholder payouts during the performance period. For
purposes of this agreement, the stock price at the beginning of the performance
period will be the average closing price over the trading days in the month
immediately preceding the start of the performance period (December         ),
and the stock price at the end of the performance period will be the average
closing stock price over the trading days in the last month of the performance
period (December         ).

(iii) The “Competitors” means each company in the S&P 1500 Aerospace/Defense
Index.

 

  (b) Form and Timing of Payment of Award. Except as provided in subsection
2(f), payment with respect to an earned TSR Award shall be made as soon as
practicable (but not later than March 15th) in the calendar year following the
close of the Performance Period. Payment shall be made in cash.

 

  (c) Effect of Termination of Employment. Except as otherwise provided below,
if the Participant’s employment with the Company is terminated for any reason
prior to the end of the Performance Period, any Award subject to this Agreement
shall be immediately forfeited.

(i) Termination due to Death or Disability. If the Participant’s termination of
employment is due to death or Disability (as defined below), the Award shall
vest and will be payable at the time and in the form as provided in subsection
2(b) above based on the Company’s TSR for the entire Performance Period relative
to the TSR of the Company’s Competitors for the entire Performance Period.

(ii) Termination due to Retirement or Termination by the Company for Other than
Cause. If the Participant’s termination of employment is due to Retirement (as
defined below) or if the Participant’s employment is terminated by the Company
(or a Participant Company, as the case may be) for other than cause (as
determined by the Committee), a prorated portion of the Award shall vest (see
Section 2(d)(i) below) and will be payable at the time and in the form as
provided in subsection 2(b) above, unless the Participant agrees to the
conditions for continued vesting after Retirement (set forth in Section 2(d)(ii)
below). For purposes of this subsection 2(c)(ii), the Participant shall be
considered employed during any period in which the Participant is receiving
severance pay, and the date of the termination of the Participant’s employment
shall be the last day of any such severance pay period.

Retirement. For purposes of this Agreement, the term “Retirement” shall mean the
termination of the Participant’s employment if, at the time of such termination
(or, if the Participant receives severance in the form of salary continuation,
as of the last day of such salary continuation period), the Participant is at
least age 60 with at least 5 years of service. For this purpose, “years of
service” (x) means service as an Employee of the Company or of the Predecessor
Corporation and (y) shall be deemed to include any period during which the
Participant is entitled to receive severance in the form of salary continuation.
For the avoidance of doubt, termination of the Participant’s employment by the
Company for cause (as determined by the Committee) or due to the Participant’s
Disability shall not constitute Retirement, regardless of the Participant’s age
and years of service.

Disability. For purposes of this Agreement, the term “Disability” shall mean the
complete and permanent inability of the Participant to perform all of his or her
duties under the terms of his or her employment, as determined by the Committee
upon the basis of such evidence, including independent medical reports and data,
as the Committee deems appropriate or necessary.

 

2



--------------------------------------------------------------------------------

  (d) Prorated or Other Vesting upon Retirement or Termination by the Company
for Other than Cause.

(i) Unless the Participant agrees to the conditions for continued vesting after
Retirement (set forth in Section 2(d)(ii) below), the prorated portion of the
Award that vests due to termination of the Participant’s employment due to
Retirement or by the Company for other than cause shall be determined by
multiplying (x) the TSR Award Payout that would have been paid based on the
Company’s TSR for the entire Performance Period relative to the TSR of the
Company’s Competitors for the entire Performance Period, by (y) a fraction, the
numerator of which is the number of full months the Participant has been
continually employed since the beginning of the Performance Period, together
with any period during which the Participant is entitled to receive severance in
the form of salary continuation (not to exceed 36 in the aggregate), and the
denominator of which is the number of full months in the Performance Period. For
this purpose, full months of employment shall be based on monthly anniversaries
of the commencement of the Performance Period. For the avoidance of doubt,
continuous employment of a Participant by the Company or an Affiliate for
purposes of vesting in the Award granted hereunder shall include continuous
employment with the Company for so long as the Participant continues working at
such entity.

(ii) Alternatively, and as additional consideration for the covenant set forth
on Appendix B, in the event that (x) the Participant’s employment terminates due
to Retirement, and (y) the Participant timely executes the additional
restrictive covenant agreement set forth in Appendix B, then the Award shall
vest and will be payable at the time and in the form as provided in subsection
2(b) above based on the Company’s TSR for the entire Performance Period relative
to the TSR of the Company’s Competitors for the entire Performance Period
(without proration); provided that the Participant has not at any time since the
date of Participant’s Retirement violated the terms of any restrictive covenant
set forth in Appendix A or B (regardless of any Restricted Period set forth
therein). If the Participant does violate such restrictive covenant at any time
prior to the date that the Award would otherwise have vested under its original
grant terms, the Award will terminate and expire in all respects, without
further action by the Company, and the Participant hereby agrees that the
Company shall have all of the remedies and rights set forth in Section 2(h)
below.

 

  (e)

Acceleration Event. Notwithstanding anything in the Plan to the contrary, upon
the occurrence of an Acceleration Event during the Performance Period, (i) a
prorated portion of the Award shall vest based on actual performance though the
date of the Acceleration Event (such prorated portion to be determined as
provided below in this subsection 2(e)) and shall be paid within 30 days
following the Acceleration Event and (ii) the remaining portion of the Award
(such remaining portion to be determined as provided below in this subsection
2(e)) shall vest and shall be paid within 30 days following the Acceleration
Event. The prorated portion of the Award that vests pursuant to subpart (i) in
the prior sentence due to the Acceleration Event shall be determined by
multiplying (A) the TSR Award Payout determined based on the Company’s TSR
relative to the TSR of the Company’s Competitors, based on TSR performance for
the period beginning January 1,          and ending on the date preceding the
date on which the Acceleration Event occurs (the “Prorated Period”), by (B) a
fraction, the numerator of which is the number of calendar days in the Prorated
Period and the denominator of which is the total number of days in the
Performance Period. The remaining portion of the Award that vests pursuant to
subpart (ii) in the

 

3



--------------------------------------------------------------------------------

  first sentence of this subsection 2(e) due to the Acceleration Event shall be
determined by multiplying (A) the Target Award by (B) a fraction, the numerator
of which is the number of calendar days remaining in the Performance Period as
of the date of the Acceleration Event (including day of the Acceleration Event)
and the denominator of which is the total number of days in the Performance
Period.

 

  (f) Tax Withholding. Payments with respect to Awards under the Plan shall be
subject to applicable tax withholding obligations as described in Section 15.1
of the Plan, or, if the Plan is amended, successor provisions.

 

  (g) Participant Bound by Plan and Rules. The Participant hereby acknowledges
receipt of a copy of the Plan and this Agreement and agrees to be bound by the
terms and provisions thereof. The Participant agrees to be bound by any rules
and regulations for administering the Plan as may be adopted by the Committee
prior to the settlement of the Award subject to this Agreement. Terms used
herein and not otherwise defined shall be as defined in the Plan.

 

  (h) Restrictive Covenant Violation. Participant acknowledges and recognizes
the highly competitive nature of the businesses of the Company and its
Affiliates and accordingly agrees to the provisions of Appendix A and, if
applicable, Appendix B to this Agreement. If the Participant breaches such
restrictions in Appendix A or Appendix B to this Agreement, the Participant
hereby agrees that, in addition to any other remedy available to the Company in
respect of such activity or breach, the Participant’s Award will be forfeited
and, if the Participant has disposed of all or any portion of such Award prior
to the date of such forfeiture, then, in respect of all or any portion of such
Award, the Participant shall repay to the Company an amount equal to the
aggregate after-tax proceeds (taking into account all amounts of tax that would
be recoverable upon a claim of loss for payment of such proceeds in the year of
repayment) the Participant received upon the sale or other disposition of, or
distributions in respect of, the Participant’s Award.

 

  (i) Governing Law. This Agreement is issued in McLean, Virginia, and shall be
governed and construed in accordance with the laws of the State of New York,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
Chief Executive Officer and President, or a Senior Vice President, as of the
[    ] day of                 ,         .

 

Agreed to:     Exelis Inc.  

 

     

 

Participant     Dated:                                  Dated:
                            

Enclosures

 

4



--------------------------------------------------------------------------------

Appendix A

Restrictive Covenants

 

  1. Non-Solicit.

(a) Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(i) Participant will not, within twelve months following the termination of his
or her employment with the Company for any reason (the “Post-Termination
Period”) or during Participant’s employment (collectively with the
Post-Termination Period, the “Restricted Period”), influence or attempt to
influence customers of the Company or its subsidiaries or any of its present or
future subsidiaries or affiliates, either directly or indirectly, to divert
their business to any individual, partnership, firm, corporation or other entity
then in competition with the business of the Company or any subsidiary or
affiliate of the Company.

(ii) During the Restricted Period, Participant will not, and will not directly
or indirectly, cause any other person to, initiate or respond to communications
with or from, any employee of the Company or its subsidiaries during the
twelve-month period prior to the termination of such employee’s employment with
the Company, for the purpose of soliciting such employee, or facilitating the
hiring of any such employee, to work for any other business, individual,
partnership, firm, corporation, or other entity; and

(b) It is expressly understood and agreed that although Participant and the
Company consider the restrictions contained in this Appendix A to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction,
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Participant, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(c) The period of time during which the provisions of this Appendix A shall be
in effect shall be extended by the length of time during which Participant is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

 

  2. Survival.

(a) The provisions of this Appendix A shall survive the termination of
Participant’s employment for any reason.

 

5



--------------------------------------------------------------------------------

Appendix B

Additional Restrictive Covenant Upon Retirement

Pursuant to Section 2(d)(ii) of the TSR Award Agreement to which this document
is appended (the “Award Agreement”), the following covenants shall apply to the
Participant if (i) the Participant’s employment terminates due to the
Participant’s Retirement, and (ii) the Participant acknowledges and agrees to
the terms hereof by executing this document and returning it to
[                    ] no later than first to occur of (i) the 30th day
following the date of the Participant’s termination of employment (not counting
any period during which the Participant is receiving any salary continuation)
and (ii) the day before the first vesting date upon which any amounts would
become vested pursuant to Section 2(d)(ii) of the Award Agreement. If the
Participant does not timely execute this document, the Participant shall not be
eligible for the additional vesting rights set forth in Section 2(d)(ii) of the
Award Agreement.

 

  1. Non-Competition.

(a) Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(i) Participant will not, within the period during which the Award remains
unvested following the termination of his employment with the Company for any
reason (the “Post-Termination Period”) or during Participant’s employment
(collectively with the Post-Termination Period, the “Restricted Period”), accept
an employment or consulting relationship (or own or have any financial interest
in), directly or indirectly, with any entity engaged in the business of
providing [Command, Control, Communications, Computers, Intelligence,
Surveillance and Reconnaissance (C4ISR) related products and systems and
information and technical services to military, government and commercial
customers within the United States].

Notwithstanding anything to the contrary in this Agreement, Participant may,
directly or indirectly own, solely as an investment, securities of any Person
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Participant (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 5% or more of any class of securities of such Person.

(b) It is expressly understood and agreed that although Participant and the
Company consider the restrictions contained in this Appendix B to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction,
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Participant, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(c) The period of time during which the provisions of this Appendix B shall be
in effect shall be extended by the length of time during which Participant is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

 

  2. Survival.

(a) The provisions of this Appendix B shall survive the termination of
Participant’s employment for any reason.

 

6



--------------------------------------------------------------------------------

* * * * * * * * * * * *

By signing the below, the Participant hereby acknowledges, and agrees to be
bound by, the foregoing covenants set forth in this Appendix B.

 

 

 

     

 

Participant     Participant (Print) Dated:                                 

 

7